Fourth Court of Appeals
                                          San Antonio, Texas
                                                  March 6, 2019

                                              No. 04-18-00980-CV

                                IN RE Crystal Gayle CALDWELL-BAYS

                                         Original Habeas Proceeding 1

                                                     ORDER

        On December 21, 2018, relator filed a petition for writ of habeas corpus. The real party in
interest filed a response, to which relator replied. After considering the petition, response, and
reply, we DENY the petition. However, we (a) STRIKE that portion of the trial court’s “Order
Holding [relator] in Contempt, Granting Judgment, and for Commitment to County Jail” that
orders relator to obtain a release of “all other liens on 160 Cherry Bluff Ridge N., Comfort, Texas
78016 and 916 Lytle Street, Kerrville, Kerr County. Texas 78028” and (b) STRIKE section II of
the “Order Holding [relator] in Contempt, Granting Judgment, and for Commitment to County
Jail”, which finds “Violations 3 and 4.”

        We VACATE our December 21, 2018 Order releasing relator on bond and REMAND
relator back to the custody of the Kendall County, Texas county jail.

         It is so ORDERED on March 6, 2019.


                                                                         _____________________________
                                                                         Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 16-237CCL, styled In the Matter of the Marriage of Crystal Gayle Caldwell-
Bays and Marvin Bays and In the Interest of B.J.B., B.B.B., J.C.B., and M.B.B., Children, pending in the 451st Judicial
District Court, Kendall County, Texas, the Honorable Michael P. Peden presiding.